Citation Nr: 0505919	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-11 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in January 2005.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Hepatitis C was first clinically indicated many years 
after discharge from active duty, and there is no competent 
medical evidence linking it to any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
hepatitis C.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The Board observes that the veteran 
was notified by the August 2002 Statement of the Case (SOC) 
and the August 2004 Supplemental Statement of the Case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, letters were sent to the veteran in December 
2001 and July 2002, with copies to his representative, which 
were specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection; and 
they provided a description of the evidence still needed to 
establish those elements.  For example, the December 2001 
VCAA letter informed the veteran that to establish 
entitlement to service connection for hepatitis C the 
evidence must show three things "You were diagnosed with 
hepatitis C in service, OR, you had symptoms of hepatitis C 
in service, OR, you were exposed to certain hepatitis C risk 
factors in service. [...] A current diagnosis of hepatitis C. 
[...] A relationship between your current hepatitis C and in 
the infection, symptoms, or risk factor exposure you had in 
service."  See the December 12, 2001 letter, pages 1-2.  The 
letter also advised him of the risk factors for hepatitis C.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The December 
2001 and July 2002 VCAA letters both informed the veteran 
that "We will get any VA medical records or other medical 
treatment records you tell us about."  See the December 12, 
2001 letter, page 1 and the July 22, 2002 letter, page 2.  
The July 2002 letter further clarified "We will make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  See the July 22, 2002 letter, page 3.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In this regard, the December 2001 and July 2002 VCAA letters 
each advised the veteran to give the RO enough information 
about relevant records so that they could request them from 
the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  In this case, the December 2001 letter 
informed the veteran: "You can also give us other evidence 
showing you have persistent or recurrent symptoms of 
hepatitis C. [...] You can give us a medical opinion regarding 
this relationship from your own doctor. [...] You should give 
us any information, statements, or evidence you have about 
your risk factor(s)."  The July 2002 VCAA letter similarly 
advised the veteran of his right to provide any evidence in 
his possession that pertained to his claim.  

The Board therefore finds that the December 2001 and July 
2002 letters, the August 2002 SOC, and the August 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the two VCAA 
letters requested a response within 30 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the December 2001 and July 2002 letters.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 1112 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  In this 
case, the December 2001 VCAA letter was sent prior to the 
initial adjudication (decision in June 2002) of the claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records and private medical records.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The Board is aware that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claim.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4) (2004).

Upon review of the record, the Board has concluded that a 
remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  As discussed in more 
detail below, the service medical records do not reflect any 
complaints, treatment, or diagnosis referable to liver 
trouble, such as hepatitis C.  They are also silent to any 
risk factors for hepatitis C.  In the absence of evidence of 
in-service diagnosis or symptoms of hepatitis C or any 
evidence that he was exposed to certain hepatitis C risk 
factors in service, referral for a medical nexus opinion is 
not necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).  Any medical opinion obtained would of 
necessity be based on the veteran's own statements as to what 
occurred during service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service hepatitis C.  The veteran has been 
provided the opportunity to present evidence pertaining to 
in-service incurrence, and he has not done so.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2004).  The veteran provided testimony in support of his 
claim in January 2005.  Accordingly, the Board will proceed 
to a decision on the merits as to this issue.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Factual background

The veteran's DD 214 lists his military occupational 
specialty (MOS) as radio teletype operator.  He did not 
receive any awards or medals indicative of combat. 

The service medical records are silent for complaint, 
treatment or diagnosis of any liver problems, including 
hepatitis C.  A January 1967 Report of Medical Examination 
reflects that the veteran had one tattoo on his left wrist.  
In April 1967, he received sutures for a laceration over the 
forehead suffered while in a swimming  pool.  The sutures 
were removed four days later.  It was noted that the wound 
looked good and was healing well.  The veteran was physically 
evaluated as normal on separation examination in April 1969.  

There are no pertinent medical records for over 32 years 
after service.  

Treatment records from Kingwood Medical Center from July 2001 
to August 2001 show that on July 19, 2001 the veteran had an 
abdominal ultrasound which showed nodular liver with ascites 
and marked splenomegaly, consistent with cirrhosis.  
Laboratory results dated July 27, 2001 showed hepatitis C.  

In January 2005, the veteran testified that he was a radio 
operator in service but often filled other types of duties, 
such as cleaning the dispensary.  He stated that he was 
occasionally stuck by syringes while empting the 
wastebaskets.  He denied any treatment at the time.  He 
indicated that this was his only risk factor for hepatitis C 
infection.  After service, he worked in a drug and variety 
store and then in a warehouse working an injection molding 
machine.  See January 2005 hearing transcript.  

Analysis

With respect to Hickson element (1), current diagnosis, there 
are laboratory results showing hepatitis C.  

With respect to Hickson element (2), in-service incurrence, 
the service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with Hepatitis C.  
In addition, the veteran did not engage in combat and no 
injuries or surgeries are shown which would have required a 
use of blood products.  Moreover, his statements regarding 
his exposure to syringes are not consistent with the places, 
types, and circumstances of his service as shown by his 
service record and his service medical records.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Hence, absent some 
contemporaneous evidence in the record, the Board finds that 
his statements alone are not sufficient to establish that he 
suffered the claimed injury in service.  As a whole, the 
service medical records are silent to any risk factors for 
hepatitis C.  In this regard, the Board notes that the 
treatment provided for the veteran's forehead laceration in 
service depicts that for a relatively minor wound that did 
not require any blood transfusion.  The Board further notes 
that although the veteran's entrance examination into service 
is not of record, he has not alleged that the tattoo on his 
left wrist was received during service.  [The December 2001 
VCAA letter specifically advised the veteran that tattooing 
was a risk factor for hepatitis C.]  As such, the Board finds 
it reasonable to presume that the tattoo was received prior 
to service.  Accordingly, the Hickson element (2) has not 
been satisfied and the veteran's claim fails on that basis.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's hepatitis C to his military service.  
It is clear that in the absence of in-service evidence of 
hepatitis C or recognized risk factors a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

The veteran testified that he felt his hepatitis C was a 
direct result of his being stuck with syringes while empting 
wastebaskets in service.  The evidence of record does not 
reflect that the veteran has the requisite medical training 
or expertise that would render his opinion competent in this 
matter.  See Espiritu, supra; see also Voerth v. West, 13 
Vet. App. 117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Accordingly, the veteran's 
opinion that his hepatitis C is a direct result of his 
military service is not competent medical evidence.

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for hepatitis C is denied.  


	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


